            Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 1 of 22



                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA

 RENEE SUDANO, on behalf of herself and all           )
 others similarly situated,                           )   Civil Action No.:
                                                      )
                               Plaintiff,             )
                                                      )   CLASS AND COLLECTIVE
                   v.                                 )   ACTION COMPLAINT
                                                      )
 TEXAS ROADHOUSE INVESTMENTS OF                       )
 BEAVER PA, LLC., TEXAS ROADHOUSE                     )   JURY TRIAL DEMANDED
 INVESTMENTS OF BUTLER PA, LLC.,                      )
 TEXAS ROADHOUSE INVESTMENTS OF                       )
 GREENSBURG PA, LLC., TEXAS                           )
 ROADHOUSE INVESTMENTS OF                             )
 WASHINGTON PA, LLC., ROBERT P.                       )
 LANGLEY, and DOE DEFENDANTS 1-10.                    )

                               Defendants.

       Plaintiff Renee Sudano (“Plaintiff”), on behalf of herself and all others similarly situated,

alleges as follows:

                                       INTRODUCTION

       1.       This is a class and collective action brought on behalf of “Tipped Employees” who

work or have worked at restaurants operating under the trade name Texas Roadhouse in the

Commonwealth of Pennsylvania that are owned and operated and/or managed by Defendants

Texas Roadhouse Investments of Beaver PA, LLC, Texas Roadhouse Investments of Butler PA,

LLC, Texas Roadhouse Investments of Greensburg PA, LLC, Texas Roadhouse Investments of

Washington PA, LLC, and Robert P. Langley, and have been subject to the unlawful practices

detailed herein.

       2.       As detailed below, upon information and belief, each of the Texas Roadhouse

entities at issue maintain the same corporate address and share common ownership and

employment policies, including those relating to the compensation of Tipped Employees.
            Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 2 of 22



       3.       As such, upon information and belief, the employment practices complained of

herein occurred at all of the Texas Roadhouse locations at issue, as Defendants utilized common

labor policies and practices at each of their locations. Accordingly, Defendants are responsible for

the employment practices complained of herein.

       4.       Defendants employ individuals in a tipped capacity, namely “servers” (“waiters and

“waitresses”), “server assistants/bussers,” and “bartenders” (collectively, “Tipped Employees”),

who are and/or were subjected to Defendants’ unlawful pay practices. As Tipped Employees,

these individuals were primarily responsible for interacting with Defendants’ customers by, among

other things, taking customers’ orders and/or serving them their food/drink.

       5.       As explained in detail below, Defendants systematically and willfully deprived

Plaintiff and other Tipped Employees of minimum wages in violation of the Fair Labor Standards

Act, 29 U.S.C. § 201, et seq., (“FLSA”), the Pennsylvania Minimum Wage Act (“PMWA”), 43

P.S. § 333.101, et seq., and the Wage Payment and Collection Law, 43 Pa. S. § 260.1, et seq.,

(“WPCL”) by, among other things, failing to satisfy the notice requirements of the tip credit

provisions of the FLSA and PMWA.

       6.       Due to Defendants’ unlawful failure to properly inform Tipped Employees of its

intention to utilize a “tip credit”, Defendants have improperly applied a “tip credit” against the

wages paid to Plaintiff and current and former Tipped Employees, thus paying them less than the

mandated minimum wage.

       7.       Further, Defendants required Plaintiff and current and former Tipped Employees to

perform numerous job duties when there was no possibility for that employee to generate tips. For

example, Tipped Employees who were opening the restaurant were required to be at the restaurant

one hour prior to the restaurant opening to the public. Similarly, Tipped Employees who were




                                                 2
               Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 3 of 22



responsible for closing the restaurant were required to perform their assigned break-down work

after the last customer had left.

          8.       This work included but is not limited to, cleaning the restaurant, taking out trash,

rolling silverware, restocking bins, filling ice bins, cleaning coffee and soda machines, and setting

up/breaking down prep stations. Notably, because this work was performed either before or after

the restaurant opened/closed, Plaintiff and other Tipped Employees could not receive tips during

this time.

          9.       Despite performing this unrelated non-tipped work, Defendants paid Plaintiff and

current and former Tipped Employees a sub-minimum wage for performing this work.

          10.      As a result of the aforementioned pay practices, Plaintiff and the members of the

Classes (defined below) were illegally under-compensated for their work.

                                       SUMMARY OF CLAIMS

          11.      Plaintiff brings this action as a collective action to recover unpaid wages, pursuant

to the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA” or the

“Act”).

          12.      In particular, Plaintiff brings this suit on behalf of the following similarly situated

persons:

                   All current and former Tipped Employees who have worked for
                   Defendants within the statutory period covered by this Complaint
                   and elect to opt-in to this action pursuant to the FLSA, 29 U.S.C. §
                   216(b) (the “Collective Class”).

          13.      In addition, Plaintiff also brings this action as a state-wide class action to recover

unpaid wages, and failing to pay the applicable minimum wage, pursuant to the PMWA and WPCL

(collectively, “PA State Laws”).




                                                     3
         Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 4 of 22



       14.     Specifically, Plaintiff brings this suit on behalf of a class of similarly situated

persons composed of:

               All current and former Tipped Employees who have worked for
               Defendants in the Commonwealth of Pennsylvania during the
               statutory period covered by this Complaint (the “PA Class”).

       15.     The Collective Class and the PA Class are hereafter collectively referred to as the

“Classes.”

       16.     Plaintiff alleges on behalf of the Collective Class that they are: (i) entitled to

unpaid minimum wages from Defendants for hours worked for which Defendants failed to comply

with the notice provisions of the tip credit and pay the mandatory minimum wage, as required by

law and (ii) entitled to liquidated damages pursuant to the FLSA, 29 U.S.C. § 201 et seq.

       17.     Plaintiff alleges on behalf of the PA Class that Defendants violated PA State Laws

by failing to comply with the tip credit provisions, as required by law, and consequently failing to

pay them the appropriate minimum wages for all hours worked. In addition, Defendants also

violated PA State Laws by failing to pay PA Class members the full minimum wage for time spent

performing non-tip generating work.

                                            PARTIES

       18.     Plaintiff Renee Sudano is a resident of the Commonwealth of Pennsylvania who

was employed by Defendants as a “server” at its Monaca, Pennsylvania location (located at 116

Wagner Road, Monaca, PA 15061). While employed as a Tipped Employee, Defendants failed to

compensate Plaintiff properly for all hours worked.

       19.     Pursuant to Section 216(b) of the FLSA, Plaintiff has consented in writing to be a

plaintiff in this action. Said Consent To Sue form is attached hereto as Exhibit A.




                                                 4
         Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 5 of 22



       20.     Defendant Texas Roadhouse Investments of Beaver PA, LLC (“Texas Roadhouse

Beaver”) operates a restaurant employing Tipped Employees under the trade name Texas

Roadhouse at the following location 116 Wagner Road, Monaca, PA 15061. Defendant Texas

Roadhouse Beaver maintains its principal office at 300 West Vine Street, Suite 2200, Lexington,

Kentucky 40507. At all relevant times during the statutory period covered by this Complaint,

Defendant Texas Roadhouse Beaver has transacted business within the Commonwealth of

Pennsylvania, including within this district.

       21.     Defendant Texas Roadhouse Investments of Butler PA, LLC (“Texas Roadhouse

Butler”) operates a restaurant employing Tipped Employees under the trade name Texas

Roadhouse at the following location: 101 Clearview Circle, Butler, PA 16001. Defendant Texas

Roadhouse Butler maintains its principal office at 300 West Vine Street, Suite 2200, Lexington,

Kentucky 40507. At all relevant times during the statutory period covered by this Complaint,

Defendant Texas Roadhouse Butler has transacted business within the Commonwealth of

Pennsylvania, including within this district.

       22.     Defendant Texas Roadhouse Investments of Greensburg PA, LLC (“Texas

Roadhouse Greensburg”) operates a restaurant employing Tipped Employees under the trade name

Texas Roadhouse at the following location: 6228 State Route 30, Greensburg, PA 15601.

Defendant Texas Roadhouse Greensburg maintains its principal office at 300 West Vine Street,

Suite 2200, Lexington, Kentucky 40507. At all relevant times during the statutory period covered

by this Complaint, Defendant Texas Roadhouse Greensburg has transacted business within the

Commonwealth of Pennsylvania, including within this district.

       23.     Defendant Texas Roadhouse Investments of Washington PA, LLC (“Texas

Roadhouse Washington”) operates a restaurant employing Tipped Employees under the trade




                                                5
         Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 6 of 22



name Texas Roadhouse at the following location: 311 Washington Road, Washington, PA 15301.

Defendant Texas Roadhouse Washington maintains its principal office at 300 West Vine Street,

Suite 2200, Lexington, Kentucky 40507. At all relevant times during the statutory period covered

by this Complaint, Defendant Texas Roadhouse Washington has transacted business within the

Commonwealth of Pennsylvania, including within this district.

       24.     Defendant Robert P. Langley is identified on the corporate filings of Texas

Roadhouse Beaver, Texas Roadhouse Butler, Texas Roadhouse Greensburg, and Texas

Roadhouse Washington as the managing member of each limited liability corporation. As the

managing member of each of the limited liability corporations, upon information and belief,

Defendant Langley exercises sufficient control over the labor policies and practices of the Texas

Roadhouse entities complained of herein to be considered the employer of Plaintiff and the Classes

for the purposes of the FLSA and PA State Laws.

       25.     Defendants Texas Roadhouse Beaver, Texas Roadhouse Butler, Texas Roadhouse

Greensburg, Texas Roadhouse Washington, and Robert P. Langley are collectively referred to

herein as “Defendants.”

       26.     At all relevant times during the statutory period covered by this Complaint,

Defendants have operated as a “single enterprise” within the definition of Section 203(r)(1) of the

FLSA. Defendants uniformly operated its restaurants throughout the Commonwealth of

Pennsylvania under common control for a common business purpose.

       27.     Defendants are a single and joint employer with a high degree of interrelated and

unified operations. Upon information and belief, Defendants share, among other things, common

management, common employees, and common human resources and payroll services amongst




                                                6
         Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 7 of 22



the restaurant locations. All of Defendants’ locations share the common labor policies and

practices complained of herein.

       28.     Indeed, upon information and belief, Defendants own and operate the four Texas

Roadhouse franchise locations in the Commonwealth of Pennsylvania so as to conform to the

overall Texas Roadhouse brand – thereby seeking to have customers enjoy the same dining

experience across different restaurant locations.

       29.     Upon information and belief, the sole reason for separate corporate entities was to

limit the liability of Defendants. Evidencing the interrelation and unified operation of the

Defendants’ entities, each of the entities maintain the same corporate address with the same

corporate officers.

       30.     Plaintiff is unaware of the names and the capacities of those defendants sued as

DOES 1 through 10 but will seek leave to amend this Complaint once their identities become

known to Plaintiff. Plaintiff believes there are additional entities employing Tipped Employees

that have not yet been identified. Upon information and belief, Plaintiff alleges that at all relevant

times each defendant was the officer, director, employee, agent, representative, alter ego, or co-

conspirator of each of the Defendants. In engaging in the alleged conduct herein, defendants acted

in the course, scope of, and in furtherance of the aforementioned relationship.

                                  JURISDICTION AND VENUE

       31.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 201 et seq.

       32.     Further, this Court also has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367 because those claims derive from a common nucleus of

operative facts.




                                                    7
          Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 8 of 22



        33.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) as a substantial

part of the acts or omissions giving rise to the claims alleged herein occurred within this judicial

district, and Defendants are subject to personal jurisdiction in this district.

        34.     This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.

                                   FACTUAL ALLEGATIONS

        35.     The crux of the FLSA and PA State Laws is, inter alia, that all employees are

entitled to be paid mandated minimum wages for all hours worked.

        36.     Contrary to these basic protections, Plaintiff and the members of the Classes were

deprived of the mandated minimum wage for all hours they worked.

        37.     Plaintiff and the members of the Classes are, or were, Tipped Employees employed

by Defendants.

        38.     Upon information and belief, all of the Defendants’ restaurant locations are/were

operated under uniform policies/procedures applicable to all members of the Classes, including

subjecting Tipped Employees to the unlawful pay practices complained of herein.

        39.     Evidencing this fact, on the Texas Roadhouse website, an individual is able to apply

online to any Texas Roadhouse location, including the franchise locations owned by Defendants.

By way of further example, the description for “server” is identical for all Texas Roadhouse

locations.

        40.     As such, upon information and belief, the employment practices complained of

herein occurred at all of Defendants’ locations within this Commonwealth as Defendants utilized

common labor policies and practices at each of their locations. Accordingly, Defendants are

responsible for the employment practices complained of herein.

                         Plaintiff’s Experience Working For Defendant


                                                   8
         Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 9 of 22



       41.     As set forth above, Plaintiff was employed by Texas Roadhouse as a “server” in

their Texas Roadhouse Beaver location. Plaintiff worked at this location from in or about February

2015 to February 2016.

       42.     Plaintiff was paid an hourly cash wage rate from Defendants and earned tips from

customers who chose to leave a gratuity.

       43.     Plaintiff’s hourly wage rate from Defendants was $2.83 an hour. Plaintiff does not

ever recall the hourly wage being raised by Defendants above $2.83 for any day worked,

irrespective of how little tips were earned or the type of work performed.

       44.     Plaintiff typically worked for Defendants on the following days: Monday,

Wednesday, Friday, and Sunday, with the average shift starting at 5:00 p.m. Plaintiff typically

finished her work and left the restaurant around 12:00 a.m. On occasion, Plaintiff left as early as

11:00 p.m. when she worked during the week and as late as 1:00 a.m. when she worked during

the weekend. How late Plaintiff left Defendants’ establishment depended on how much break

down work she had to do at the end of her shift.

       45.     Plaintiff recalls that the restaurant closed at 10:00 p.m. every night, except Friday

and Saturday nights when the restaurant closed at 11:00 p.m. Consequently, Plaintiff performed

at least an hour or more of clean up and break down work at the end of each closing shift worked.

       46.     Some of the typical break down work Plaintiff and the other Tipped Employees

performed when closing the restaurant included, but was not limited to, rolling silverware, filling

the ice bins, breaking down the coffee bar, stocking coffee cups, and filling the salad dressings.

       47.     Plaintiff recalls that it was Defendants’ policy/practice to have Tipped Employees

assigned to sections of the restaurant. Each section then had a corresponding set of tasks that were

required to be performed by the Tipped Employees closing restaurant that night.




                                                 9
         Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 10 of 22



       48.     From time to time, Plaintiff worked the opening shift. Plaintiff recalls that, if she

had to work an opening shift, it was usually on a Sunday.

       49.     Defendants required Tipped Employees, including Plaintiff, to report to work one

hour before the restaurant opened to the public. During this hour, Tipped Employees, including

Plaintiff, were required to perform a series of opening restaurant tasks. Such work included, for

example, making coffee and tea, fill the ice bins, and set up the tables for the expeditor.

       50.     Plaintiff recorded their work time by logging into Defendants’ timekeeping system

through the point-of-sale (“POS”) system.

       51.     The precise amount of time Plaintiff recorded as working each week, upon

information and belief, is maintained in Defendants’ employment and/or payroll records.

       52.     Notably, Plaintiff was never instructed to clock in under a different job code when

performing non-tip generating work (such as when rolling silverware or performing strictly “side

work”) or when working prior to or after the restaurant opened/closed. Indeed, to the best of

Plaintiff’s knowledge, Defendants did not keep track of such time separately from Plaintiff’s

entries into the POS system.

       53.     Importantly, Plaintiff does not ever recall being told that certain pay practices

and/or restaurant procedures only applied to her. Accordingly, upon information and belief,

Plaintiff believes that her experience with Defendants was typical of the experience other Tipped

Employees had with Defendants regarding their pay practices and restaurant procedures.

                           The Tip Credit Provision & Requirements

FLSA Requirements




                                                 10
        Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 11 of 22



       54.     Rather than pay its Tipped Employees the applicable minimum wage (either the

applicable state minimum wage or the federal minimum wage, whichever is higher), Defendants

chose to take a tip credit and pay these employees less than the applicable minimum wage.

       55.     Under applicable law, in certain circumstances, it is permissible for an employer to

take a tip credit and pay its employees less than the mandated minimum wage, provided that the

employee’s tips received from customers plus the cash wage paid by the employer equals at least

the applicable minimum wage. 1

       56.     According to the Department of Labor’s (“DOL”) Fact Sheet #15: Tipped

Employees Under the Fair Labor Standards Act (FLSA) (“Fact Sheet #15”):

               the maximum tip credit that an employer can currently claim under
               the FLSA is $5.12 per hour (the minimum wage of $7.25 minus the
               minimum required cash wage of $2.13).

       57.     As is made plain in Fact Sheet #15, in order to claim a tip credit, the employer must

comply with five strict notification requirements.

       58.     First, the employer must notify the employee of the amount of the cash wage the

employer is paying the Tipped Employee and that amount must equal at least $2.13 per hour.

       59.     Second, the employer must notify the Tipped Employee of the amount the employer

is claiming as a tip credit. In accordance with the FLSA, the tip credit claimed cannot exceed

$5.12 per hour.




1
  An employer is not relieved of their duty to pay an employee wages at least equal to the minimum
wage by virtue of taking a tip credit or by virtue of the employee receiving tips from customers in
an amount in excess of the applicable minimum wage. That is, an employer in the restaurant
industry must pay the employee wages at least equal to the minimum wage or equal to the
minimum wage less the tip credit, provided the tips claimed exceed the tip credit. Under no
circumstances is the employer relieved of paying at least the minimum wage for all hours worked,
regardless of how much an employee earns in tips.



                                                11
         Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 12 of 22



       60.     Third, the employer must inform the Tipped Employee that the tip credit claimed

cannot exceed the actual amount of tips received by the employee. In effect, the employer must

inform the employee that the employee must still earn the mandated minimum of $7.25 per hour

between the amount of the tip credit taken by the employer and the amount of tips earned by the

employee.

       61.     Fourth, the employer must notify the Tipped Employee that all tips received are to

be retained by the employee except for a valid tip pooling arrangement.

       62.     Finally, the Tipped Employee must be informed by the employer that the tip credit

will not apply unless the employee has been informed of these provisions.

       63.     In short, Fact Sheet #15 effectively sets forth in plain English what is required under

the regulations for an employer to properly claim a tip credit.

       64.     An employer bears the burden of showing that it has satisfied all of the notification

requirements before any tips can be credited against the employee’s hourly wage. 2 If an employer

cannot demonstrate its compliance with this notification requirement, no credit can be taken and

the employer is liable for the full minimum wage.

       65.     Further, where a tipped employee earns less in tips than the tip credit claimed, the

employer is required to make up the difference. Stated another way, if a tipped employee earns

less than $5.12 per hour in tips (the maximum tip credit permissible where the employer pays the

employee $2.13 per hour), the employer must raise that tipped employee’s hourly cash component




2
 Courts have strictly construed this notification requirement. Accordingly, some courts have
held that a generic governmental poster (which is required by the DOL) does not satisfy the tip
credit notification requirement.



                                                 12
         Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 13 of 22



the necessary amount above $2.13 per hour so as to ensure that the employee earns at least $7.25

per hour – the mandated minimum wage.

        66.     As set forth herein, Defendants failed to comply with certain of the FLSA’s

provisions regarding the claiming of a tip credit.

Pennsylvania’s Requirements

        67.     Pennsylvania state law has a substantially similar requirement to the FLSA’s tip

notification requirements. See 43 P.S. § 333.103(d).

        68.     Importantly, however, Pennsylvania mandates a higher minimum cash wage and

requires employers to pay at least $2.83 per hour. Thus, under Pennsylvania law, the maximum

tip credit is $4.42 per hour. 3

        69.     As such, an employer cannot be said to have complied with Pennsylvania’s tip

credit notification requirements where the employer simply relies on United States Department of

Labor mandated posters, as said posters do not explicitly identify the tip credit amount in

Pennsylvania (as it differs from the FLSA tip credit amount).

        70.     In addition, 34 Pa. Code § 231.34 also requires employers to maintain payroll

records that contain the following information:

                (1) A symbol or letter placed on the pay records identifying each employee whose

        wage is determined in part by tips;

                (2) Weekly or monthly amount reported by the employee, to the employer, of tips

        received. This may consist of reports made by the employees to the employer on IRS Form

        4070;




3
 Like the FLSA, Pennsylvania law states that the tip credit claimed by the employer cannot
exceed the amount of tips actually received by the employee. See 43 P.S. § 333.103(d).


                                                  13
         Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 14 of 22



               (3) Amount by which the wages of each tipped employee have been deemed to be

       increased by tips, as determined by the employer, not in excess of 45% of the applicable

       statutory minimum wage until January 1, 1980 and thereafter 40% of the applicable

       statutory minimum wage. The amount per hour which the employer takes as a tip credit

       shall be reported to the employee in writing each time it is changed from the amount per

       hour taken in the preceding week;

               (4) Hours worked each workday in any occupation in which the tipped employee

       does not receive tips and total daily or weekly straight-time payment made by the employer

       for such hours; and

               (5) Hours worked each workday in occupations in which the employee received

       tips and total daily or weekly straight-time earnings for the hours.

                Defendants’ Failure To Comply With Applicable Wage Laws

       71.     As explained above, the DOL has very specific requirements regarding what an

employer must notify his/her employee of if that employer intends to claim a tip credit.

       72.     Rather than comply with the notification requirements set forth in Fact Sheet #15,

Defendant chose to simply pay their Tipped Employees $2.83 per hour. In short, Defendants failed

to conform to the strict regulatory requirements necessary to satisfy the tip credit notification

provisions.

       73.     For example, Plaintiff does not ever recall being notified by Defendants that it

intended to take a “tip credit,” nor how much that amount would be. Evincing the magnitude of

Defendant’s abject failure to notify Tipped Employees of their intention to take a tip credit, until

recently, Plaintiff never even heard the term “tip credit.”




                                                 14
         Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 15 of 22



       74.     Indeed, with respect to how Defendants intended to pay Plaintiff, Plaintiff only

recalls being told during her interview that Defendants would pay her “$2.83 per hour plus tips.”

Plaintiff does not recall ever receiving any other information regarding how she would be

compensated.

       75.     Defendants also failed to ensure that Plaintiff received enough tips to justify the

maximum tip credit claimed by Defendants. For example, Plaintiff recalls several instances where

she worked a full shift of seven or more hours and left Defendants’ establishment with only $30

in tips (clearly below the requisite amount necessary to substantiate the maximum tip credit of

$4.42 Defendants claimed). When Plaintiff earned little to no tips, Plaintiff does not ever recall

Defendants adjusting her hourly rate upwards so as to account for the low tip amount received.

       76.     The Third Circuit and district courts across the country have held that where an

employer fails to satisfy any one of the notification requirements, including claiming the applicable

tip credit amount in light of the tips received, that employer forfeits the tip credit and must pay the

employee the full minimum wage.

       77.     Defendants also failed to comply with 43 P.S. 231.34 insofar as it failed to notify

employees in writing whenever the tip credit claimed by Defendants changed. Rather, Defendants

took the maximum tip credit permissible irrespective of whether its Tipped Employee actually

earned sufficient tips to substantiate the tip credit claimed.

       78.     Further, Defendants also violated applicable Pennsylvania wage laws by requiring

Tipped Employees, including Plaintiff, to be paid a sub-minimum wage for work performed when

the Tipped Employee had no opportunity to generate tips, such as before or after the restaurant

was opened/closed to the public. At no time did Defendants have Plaintiff or other Tipped

Employees clock in under a different code or pay these individuals the full minimum wage, instead




                                                  15
         Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 16 of 22



electing to continue to pay them the minimum cash wage and continuing to claim the tip credit

despite the fact that these employees could not earn tips during this time.

       79.     Such conduct constitutes a violation of 43 P.S. 231.34 insofar as Defendants failed

to record the hours where Plaintiff and the other Tipped Employee were engaged in non-tip

generating work.

       80.     Because of the above violations, Defendants owe Plaintiff and the other Tipped

Employees $4.42 for every hour they worked and were only paid $2.83 per hour. Thus, the

amounts due and owing are significant. Stated differently, due to Defendants’ failure to comply

with applicable wage laws, Defendants could not claim a tip credit and owe Plaintiff and other

Tipped Employees the full minimum wage for every hour worked.

                    CLASS & COLLECTIVE ACTION ALLEGATIONS

       81.     Plaintiff brings this action on behalf of the Collective Class as a collective action

pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 207 and 216(b). Plaintiff also brings this

action as a class action pursuant to Fed. R. Civ. P. 23 on behalf of herself and the PA Class for

claims under the PA State Laws.

       82.     The claims under the FLSA may be pursued by those who opt-in to this case

pursuant to 29 U.S.C. §216(b). The claims brought pursuant to the PA State Laws may be pursued

by all similarly-situated persons who do not opt-out of the PA Class pursuant to Fed.R.Civ.P. 23.

       83.     Upon information and belief, the members of each of the Classes are so numerous

that joinder of all members is impracticable. While the exact number of the members of these

Classes is unknown to Plaintiff at this time, and can only be ascertained through appropriate

discovery, given that Defendants operate numerous restaurants, there are likely dozens, if not

hundreds, of individuals in each of the Classes.




                                                   16
          Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 17 of 22



       84.     Defendants have acted or has refused to act on grounds generally applicable to the

Classes, thereby making final injunctive relief or corresponding declaratory relief with respect to

the Classes as a whole, appropriate.

       85.     The claims of Plaintiff are typical of the claims of the Classes she seeks to represent.

Plaintiff and the members of the Classes work or have worked for Defendants and were subject to

the same compensation policies and practices.

       86.     Common questions of law and fact exist as to the Classes that predominate over

any questions only affecting them individually and include, but are not limited to, the following:

               (a)     whether Defendants have failed to pay the full minimum wage for each hour

worked;

               (b)     whether Defendants satisfied each of the requirements in order to claim a

tip credit against each hour worked;

               (c)     whether Defendants were precluded from claiming the tip credit during the

period encompassed by this Complaint; and

               (d)     whether Plaintiff and members of the Classes are entitled to compensatory

damages, and if so, the means of measuring such damages.

       87.     Plaintiff will fairly and adequately protect the interests of the Classes as her

interests are aligned with those of the members of the Classes. Plaintiff has no interests adverse

to the Classes she seeks to represent and has retained competent and experienced counsel.

       88.     The class action/collective action mechanism is superior to other available methods

for a fair and efficient adjudication of the controversy. The damages suffered by individual

members of the Classes may be relatively small when compared to the expense and burden of




                                                 17
         Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 18 of 22



litigation, making it virtually impossible for members of the Classes to individually seek redress

for the wrongs done to them.

       89.     Plaintiff and the Classes she seeks to represent have suffered and will continue to

suffer irreparable damage from the illegal policy, practice and custom regarding Defendants’ pay

practices.

       90.     Defendants have violated and, continue to violate, the FLSA, 29 U.S.C. §§ 201 et

seq. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA within the

meaning of 29 U.S.C. § 255(a) and willful violation of the PMWA.

                            FIRST CLAIM FOR RELIEF
             FAIR LABOR STANDARDS ACT MINIMUM WAGE VIOLATIONS
                          (On Behalf of the Collective Class)

       91.     Plaintiff, on behalf of herself and the Collective Class, realleges and incorporates

by reference the paragraphs above as if they were set forth again herein.

       92.     At all relevant times, Defendants has had gross revenues in excess of $500,000.

       93.     At all relevant times, Defendants have been and continues to be, an employer

engaged in interstate commerce, within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       94.     At all relevant times, Defendants have employed, and/or continues to employ,

Plaintiff and each of the Collective Class Members within the meaning of the FLSA.

       95.     Pursuant to Defendants’ compensation policies, rather than pay Tipped Employees

the federally-mandated minimum wage, Defendants took a tip credit and paid Tipped Employees

only the tip-credit wage.

       96.     Defendants have violated and, continues to violate, the FLSA, 29 U.S.C. §§ 201 et

seq. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA within the

meaning of 29 U.S.C. § 255(a).




                                                18
        Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 19 of 22



       97.     Due to Defendants’ FLSA violations, Plaintiff, on behalf of herself and the

members of the Collective Class, are entitled to recover from the Defendants, compensation for

unpaid wages; an additional equal amount as liquidated damages; and reasonable attorneys’ fees

and costs and disbursements of this action, pursuant to 29 U.S.C. § 216(b)..

                     SECOND CLAIM FOR RELIEF
     PENNSYLVANIA MINIMUM WAGE ACT– MINIMUM WAGE VIOLATIONS
                       (On Behalf of the PA Class)

       98.     Plaintiff, on behalf of herself and the members of the PA Class, realleges and

incorporates by reference the paragraphs above as if they were set forth again herein.

       99.     At all relevant times, Defendants have employed, and/or continues to employ,

Plaintiff and each of the PA Class Members within the meaning of the PMWA.

       100.    Pursuant to Defendants’ compensation policies, rather than pay Tipped Employees

the Pennsylvania mandated minimum wage, Defendants improperly took a tip credit and paid

Tipped Employees at a rate well below the Pennsylvania minimum wage.

       101.    Pursuant to Defendants’ compensation policies, rather than pay Tipped Employees

the required minimum wage in Pennsylvania, Defendants took a tip credit and paid Tipped

Employees only the tip-credit wage.

       102.    As a result of Defendants’ willful practices, Defendants were not entitled to claim

the tip credit and pay Plaintiff and the members of the PA Class less than the Pennsylvania

minimum wage for all hours worked.

       103.    Further, Defendants also violated the PMWA by failing to pay Plaintiff and

members of the PA Class the full minimum wage when said individuals performed non-tip

generating work for Defendants.




                                                19
         Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 20 of 22



       104.    Defendants have violated and, continue to violate, the PMWA, 43 Pa. C.S.C. §

333.101 et seq.

       105.    Due to the Defendants’ violations, Plaintiff, on behalf of herself and the members

of the PA Class, are entitled to recover from Defendants the amount of unpaid minimum wages,

attorneys’ fees and costs.

                            THIRD CLAIM FOR RELIEF
                  PENNSYLVANIA WAGE PAYMENT COLLECTION LAW
                             (On Behalf of the PA Class)

       106.    Plaintiff, on behalf of herself and the members of the PA Class, realleges and

incorporate by reference the paragraphs above as if they were set forth again herein.

       107.    At all relevant times, Defendants have employed, and/or continues to employ,

Plaintiff and each of the PA Class Members within the meaning of the WPCL.

       108.    Pursuant to the WPCL, 43 Pa. S. § 260.1 et seq. Plaintiff and the members of the

PA Class were entitled to receive all compensation due and owing to them on their regular payday.

       109.    As a result of Defendants’ unlawful policies, Plaintiff and the members of the PA

Class have been deprived of compensation due and owing.

       110.    Indeed, it is black letter law that an employee cannot voluntarily agree or contract

to be paid less than the legal minimum wage for each hour worked. Accordingly, at a minimum,

an employee must contract to be paid at least the minimum wage for each hour worked. Through

the practices described above, Defendants paid Plaintiff and other Tipped Employees less than

what they were effectively bound to pay -- the legal minimum wage for each hour worked.

       111.    Plaintiff, on behalf of herself and the members of the PA Class, are entitled to

recover from Defendants the amount of unpaid compensation, and an additional amount of 25%

of the unpaid compensation as liquidated damages.




                                                20
          Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 21 of 22



                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and/or on behalf of herself and all other similarly

situated members of the Collective Class and members of the PA Class respectfully requests the

Court grant the following relief:

         A.     Designation of this action as a collective action on behalf of the Collective Class,

and prompt issuance of notice pursuant to 29 U.S.C. §216(b), apprising them of the pendency of

this action, and permitting them to assert timely FLSA claims in this action by filing individual

Consents to Sue pursuant to 29 U.S.C. §216(b);

         B.     Designation of the action as a class action under F.R.C.P. 23 on behalf of the PA

Class;

         C.     Designation of Plaintiff as representative of the Collective Class and the PA Class;

         D.     Designation of Plaintiff’s counsel as class counsel for the Collective Class and the

PA Class;

         E.     A declaratory judgment that the practices complained of herein are unlawful under

the FLSA and PMWA;

         F.     An injunction against Defendants and their officers, agents, successors, employees,

representatives and any and all persons acting in concert with it, as provided by law, from engaging

in each of the unlawful practices, policies and patterns set forth herein;

         G.     An award of unpaid minimum wages to Plaintiff and the members of the Classes;

         H.     An award of liquidated damages to Plaintiff and members of the Classes;

         I.     An award of statutory interest due and owing;

         J.     An award of costs and expenses of this action together with reasonable attorneys’

and expert fees to Plaintiff and members of the Classes; and

         K.     Such other and further relief as this Court deems just and proper.


                                                 21
         Case 2:19-cv-00064-MPK Document 1 Filed 01/22/19 Page 22 of 22



                               DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands

a trial by jury on all questions of fact raised by the complaint.



Dated: January 22, 2019                                Respectfully submitted,

                                                       By: /s/ Gary F. Lynch

                                                       CARLSON LYNCH SWEET KILPELA
                                                       & CARPENTER, LLP
                                                       Gary F. Lynch (PA ID# 56887)
                                                       1133 Penn Ave, 5th Floor
                                                       Pittsburgh, PA 15222
                                                       T: 412-322-9243
                                                       F: 412-231-0246
                                                       glynch@carlsonlynch.com

                                                       CONNOLLY WELLS & GRAY, LLP
                                                       Gerald D. Wells, III
                                                       Robert J. Gray
                                                       2200 Renaissance Blvd., Suite 275
                                                       King of Prussia, PA 19406
                                                       Telephone: 610-822-3700
                                                       Facsimile: 610-822-3800
                                                       gwells@cwglaw.com
                                                       rgray@cwglaw.com

                                                       Attorneys for the Plaintiff




                                                  22
